Citation Nr: 0519079	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-30 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for a low back disability, classified as low back 
pain with left lower extremity radiculopathy, for the period 
prior to December 14, 2000.

2.  Entitlement to an increased rating in excess of 40 
percent for a low back disability, classified as low back 
pain, status post fixation of both sacroiliac joints with 
fusion on the left, for the period between November 1, 2002 
and January 1, 2005.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability, for the period prior to 
January 1, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and her father


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from February to August 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Columbia, South Carolina, Regional Office, which, in part, 
confirmed a 10 percent evaluation for a low back disability, 
classified as low back pain with left lower extremity 
radiculopathy.  Appellant subsequently appealed February 2002 
and December 2002 rating decisions, which ultimately 
increased an evaluation for a low back disability, classified 
as low back pain, status post fixation of both sacroiliac 
joints with fusion on the left, from 10 percent to 40 
percent, effective November 1, 2002 (after termination of a 
temporary total convalescent rating, effective December 14, 
2000 through October 31, 2002).  Parenthetically, special 
monthly compensation benefits were also granted for the 
period from December 14, 2000 through October 31, 2002, based 
on assignment of  a temporary total convalescent rating for 
the back disability and appellant being considered housebound 
for said period.  

Jurisdiction over the case was subsequently transferred to 
the Roanoke, Virginia, Regional Office (RO).  A Travel Board 
hearing was held before the undersigned Board Member in April 
2005.  During that hearing, at T.6, 36, and 42-43, appellant 
and her representative expressly limited the appellate issues 
involving an increased rating in excess of 40 percent for a 
low back disability and a total rating based on individual 
unemployability to the period prior to January 1, 2005.  
Thus, the Board construes the appellate issues as those 
delineated on the title page of this decision, and will 
proceed accordingly.  To the extent appellant may be raising 
an additional issue, she should make that intention clear to 
the RO in order for the RO to take appropriate action.  
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  Appellant has completed high school and three years of 
college.

2.  Appellant has had occupational experience primarily as a 
cashier and in child care/house cleaning, limited to brief 
periods prior to her 1999 military service.  

3.  Appellant reportedly has not been gainfully employed 
since her August 1999 service separation.

4.  Appellant's service-connected disabilities, for the 
period prior to January 1, 2005, were a low back disability, 
classified as low back pain with left lower extremity 
radiculopathy, status post fixation of both sacroiliac joints 
with fusion on the left, assigned a 40 percent evaluation; 
and residuals of a right ankle fracture, assigned a 
noncompensable evaluation.  

5.  Appellant's service-connected low back disability, for 
the period prior to December 14, 2000, was manifested 
primarily by complaints of severe low back pain, moderate 
limitation of backward extension and lateroflexion, and 
severely restricted forward flexion.  No neurologic deficits 
or intervertebral disc syndrome were clinically reported, for 
that period in question.  

6.  Any sacroiliac joint injury/lumbosacral strain or 
restricted overall low back motion attributable to the 
service-connected low back disability may reasonably be 
characterized as more nearly severe in degree, for the period 
prior to December 14, 2000.  Ankylosis of the lumbar spine 
was not more nearly approximated, for that period in 
question.

7.  Appellant's service-connected low back disability, for 
the period between November 1, 2002 and January 1, 2005, was 
manifested primarily by complaints of low back pain.  No 
neurologic deficits or intervertebral disc syndrome were 
clinically reported, for the period in question.  

8.  Any sacroiliac joint injury/lumbosacral strain or 
restricted overall low back motion attributable to the 
service-connected low back disability cannot be reasonably 
characterized as more than severe in degree, for the period 
between November 1, 2002 and January 1, 2005.  Ankylosis of 
the lumbar spine was not more nearly approximated, for that 
period in question.

9.  It is as likely as not that appellant's service-connected 
disabilities, for the period prior to January 1, 2005, were 
of sufficient severity as would prevent her from engaging in 
some form of substantially gainful employment, even of a 
relatively sedentary, nonstrenuous nature.


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt, the criteria for 
an increased 40 percent evaluation, but no more, for the 
service-connected low back disability, classified as low back 
pain with left lower extremity radiculopathy, for the period 
prior to December 14, 2000, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5292, 5294, 5295 
(effective prior to September 26, 2003).

2.  The criteria for an increased rating in excess of 40 
percent for a low back disability, classified as low back 
pain, status post fixation of both sacroiliac joints with 
fusion on the left, for the period between November 1, 2002 
and January 1, 2005, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Codes 5292, 5294, 5295 (effective 
prior to September 26, 2003) and Codes 5236 and 5237 
(effective on and subsequent to September 26, 2003).

3.  With resolution of all reasonable doubt, appellant does 
have service-connected disabilities that are sufficient to 
produce unemployability, for the period prior to January 1, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(38 C.F.R. § 3.159 (2004)); and VAOPGCPREC 7-2003 (Nov. 19, 
2003).  

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellate issues, particularly in light 
of the Board's decision herein partially allowing the appeal 
to the extent indicated.  

A comprehensive medical history and detailed findings with 
respect to the service-connected disabilities over the years 
are documented in the in-service and post-service medical 
records on file.  Appellant submitted certain private 
clinical records, with waiver of RO jurisdiction, during an 
April 2005 Travel Board hearing.  

Additionally, with respect to rating the service-connected 
low back disability for the period prior to December 14, 
2000, an April 2000 VA examination was conducted.  Said 
examination was sufficiently detailed and comprehensive 
regarding the nature and severity of the service-connected 
back disability at issue for the period in question.  
Furthermore, there are additional VA and private clinical 
reports of record for that period in question

With respect to rating the service-connected low back 
disability for the applicable period between November 1, 2002 
and January 1, 2005, although VA orthopedic and neurologic 
examinations were scheduled for June 2004 and she failed to 
report for these examinations, notice of said examinations 
was apparently sent by the originating agency to appellant's 
old address, not her last known address of record.  See also 
an April 2005 Travel Board hearing transcript, at T.5, where 
it was contended that appellant did not receive timely notice 
of such examinations.  In any event, there are additional 
private clinical reports of record for that period in 
question.  Obviously, it would serve no useful purpose to now 
remand this appellate issue for the RO to reschedule said 
examinations, since her current back symptomatology is 
irrelevant to the period in question prior to January 1, 
2005. 

There is no indication that other, relevant medical records 
exist for the periods in question that would indicate a 
greater degree of severity of the service-connected back 
disability than that shown in said VA examinations and other 
evidence of record.  With respect to the unemployability 
issue on appeal, although appellant is also service-connected 
for residuals of a right ankle fracture, that disability is 
rated noncompensable and has not been shown to result in any 
significant dysfunction.  

It is apparent to the Board that with respect to the 
appellate issues, the appellant was advised regarding the 
necessity of competent evidence that indicates the severity 
of service-connected disability and any industrial 
inadaptability resulting therefrom.  See, in particular, the 
Statements of the Case and subsequent Supplemental Statements 
of the Case, which set out the applicable evidence, laws, 
regulations, and rating criteria, and the reasons for denial 
of said claims.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini), the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the initial rating decision on appellant's back 
disability rating claim in question was rendered prior to the 
VCAA and, thus, a pre-adjudication VCAA notice could not have 
in fact been issued.  Pelegrini does not contain a remedy 
under such facts, nor is an efficient or timely remedy 
evident to the Board under the circumstances here.  The RO 
issued an August 2001 VCAA notice on said back disability 
rating claim on appeal, which specifically advised the 
appellant as to which party could or should obtain which 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, VA's General Counsel has held that no 
VCAA notice was required for "downstream" issues, and that 
a Court decision suggesting otherwise was not binding 
precedent.  VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. 
Principi, 17 Vet. App. 370 (2002).  The Board is bound by the 
General Counsel's opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  Prior to the initial December 2002 rating decision on 
appellant's claim for a total rating based on individual 
unemployability, an April 2002 VCAA notice on that issue was 
provided, which specifically advised the appellant as to 
which party could or should obtain which evidence.  See 
Quartuccio.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating her claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of said claims or her substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985); and Mayfield v. 
Nicholson, No. 02-1077 (Vet. App. April 14, 2005).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the appellate issues on appeal.  


I.  An Increased Rating in Excess of 10 Percent for a Low 
Back Disability, for the Period Prior to December 14, 2000.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected low back 
disability in the context of the total history of that 
disability, for the periods in question, particularly as it 
affects the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The appellant's service medical records indicated that she 
had mechanical low back pain after sustaining a right ankle 
fracture.  In July 1999, left hip pain and probable gluteus 
muscle strain were assessed.  

In October 1999, a VA clinical record indicated that 
appellant complained of low back pain down the left lower 
extremity.  

On April 2000 VA examination, appellant complained of low 
back pain down the left lower extremity.  Clinically, there 
was no atrophy, muscle spasm, or spinous processes 
tenderness.  Forward flexion of the back was to approximately 
60 degrees with pain; backward extension was to 30 degrees; 
and lateroflexion was to 25 degrees without pain.  The 
buttocks and hip were tender.  Straight leg raising testing 
was negative.  X-rays of the lumbar spine were interpreted as 
showing minimal lumbosacral junction narrowing and a small 
T12-L1 osteophyte.  

In May 2000, a VA clinical record revealed slight lumbosacral 
tenderness with left lower extremity radiculopathy.  
Sensation, strength, and motor status were unremarkable.  Low 
back pain with radiculopathy was assessed.

A June 2000 rating decision granted service connection and 
assigned a 10 percent evaluation for low back pain with left 
lower extremity radiculopathy, effective August 10, 1999.  
The rating decision sheet coded that disability under 
Diagnostic Code 5299-5293 (by analogy to intervertebral disc 
disease).  

VA clinical records reveal that in June 2000, an unstable 
sacroiliac joint with posteriorly rotated ilium and left 
rotated sacrum was noted.  In August and October 2000, 
appellant complained of constant low back pain, worse on the 
left.  She reportedly was a full-time student.  Clinical 
evaluation of the back was essentially unremarkable, except 
for mid-thoracic tenderness.  X-rays of the lumbosacral spine 
were negative.  

An October 2000 rating decision confirmed a 10 percent 
evaluation for a low back disability, classified as low back 
pain with left lower extremity radiculopathy.

Private clinical records reveal that in October 2000, an 
unstable sacroiliac joint was noted.  Clinically, the left 
sacroiliac joint was described as tender and "locked."  
Straight leg raising testing was negative.  In November 2000, 
a physical therapy evaluation reported that the sacroiliac 
joints were highly unstable, and surgical stabilization was 
recommended.  Appellant had reportedly dropped out of school 
due to low back pain, which was constant and 7-8 out of 10 in 
intensity.  Forward flexion of the back was to 30 degrees 
with pain; backward extension was to 15 degrees; and 
lateroflexion was to 15 degrees, bilaterally.  There was back 
tenderness.  No neurologic deficits were noted.  The 
impressions were sacroiliac joint dysfunction, right 
piriformis syndrome, and L4-L5 radiculopathy.

During an April 2005 Travel Board hearing, testimony was 
presented regarding the nature and severity of appellant's 
low back disability.  

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected low back 
disability for the applicable period.  It should be 
emphasized that the only back disability for which service 
connection was in effect, during the period in question prior 
to December 14, 2000, was low back pain with left lower 
extremity radiculopathy.  Although the RO in its June 2000 
initial rating decision coded that disability under 
Diagnostic Code 5299-5293 as analogous to intervertebral disc 
syndrome apparently based on appellant's complaints of 
radicular pain, no intervertebral disc disease was in fact 
clinically confirmed at that time or subsequently.  
Therefore, it is the Board's opinion that it would not be 
appropriate to rate the service-connected low back disability 
under the criteria for intervertebral disc disease.  Rather, 
appellant's low back pain and sacroiliac joint dysfunction 
appears more closely related and more appropriately rated 
under Code 5292, 5294, or 5295 for limitation of low back 
motion, sacroiliac joint injury, or lumbosacral strain.

Under the old criteria effective prior to December 14, 2000, 
slight limitation of motion of the lumbar segment of the 
spine was assigned a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  A 40 
percent evaluation required severe limitation of motion.  38 
C.F.R. Part 4, Code 5292.  Under Diagnostic Code 5294 or 
5295, a 10 percent evaluation was assigned for sacroiliac 
injury/weakness or lumbosacral strain with characteristic 
pain on motion.  A 20 percent evaluation was assigned for 
sacroiliac injury/weakness or lumbosacral strain where there 
was muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position.  A 40 
percent evaluation required severe sacroiliac injury/weakness 
or lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation was assigned if only some of these manifestations 
were present if there was also abnormal mobility on forced 
motion.  38 C.F.R. Part 4, Code 5295.

The negative evidence includes the fact that on April 2000 VA 
examination, there were no muscle spasms or spinal 
tenderness, although the buttocks and hip were tender.  
Significantly, overall ranges of back motion were no more 
than slightly limited and straight leg raising testing was 
negative.  See the new VA regulations effective September 26, 
2003, General Rating Formula for Diseases and Injuries of the 
Spine, in which the VA set out what normal ranges of back 
motion are as follows: Forward flexion of the back to 90 
degrees; extension to 30 degrees; lateroflexion to 30 
degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  Additionally, as recently as May 2000, a VA 
clinical record revealed only slight lumbosacral tenderness 
with left lower extremity radiculopathy, without any 
neurologic deficits.  

However, the positive evidence includes the fact that in mid-
2000, VA clinical records revealed an unstable sacroiliac 
joint with posteriorly rotated ilium and left rotated sacrum.  
Additionally, later that year, VA and private clinical 
records indicated that appellant complained of constant, 
severe low back pain, which reportedly caused her to drop out 
of school; and overall ranges of back motion were at least 
moderately restricted with forward flexion severely limited.  
It is indisputable that forward flexion is one of the most 
significant back motions from an industrial standpoint.  The 
Board has also considered the testimonial evidence presented 
by appellant and family members at a recent Travel Board 
hearing regarding the severity of her painful back 
disability, and the fact that appellant's low back disability 
required surgical intervention in December 2000.  

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  With resolution of all 
reasonable doubt in appellant's favor, it is the Board's 
opinion that for the period prior to December 14, 2000, the 
service-connected low back pain with left lower extremity 
radiculopathy was of such severity as to more nearly 
approximate the criteria for a 40 percent rating for severe 
limitation of back motion or severe sacroiliac 
injury/lumbosacral strain.  However, an evaluation in excess 
of 40 percent for the period prior to December 14, 2000 would 
not be warranted, since a 40 percent evaluation is the 
maximum evaluation assignable under Code 5292, 5294, or 5295 
for limitation of low back motion, sacroiliac joint injury, 
or lumbosacral strain.  Although under Diagnostic Code 5289, 
a 50 percent evaluation required unfavorable ankylosis of the 
lumbar spine, appellant retained significant back movement 
and function that could not reasonably be characterized as 
equivalent to ankylosis of the lumbar spine.  

An extraschedular evaluation would not be for consideration, 
since the evidence for the period prior to December 14, 2000 
did not show that the service-connected low back disability 
presented such an unusual or exceptional disability picture 
as to render the regular schedular standards impractical.  38 
C.F.R. § 3.321(b)(1).  Although moderately to severely 
restricted motions of the low back were clinically shown, 
nevertheless appellant retained significant back movement and 
function.  Her low back disability was not shown to preclude 
ambulation, bending, or other functions, albeit these 
activities were allegedly limited by back pain as 
contemplated by the 40 percent rating awarded by the Board 
decision herein. Furthermore, her back pain was not described 
as excruciating in severity.  Parenthetically, even assuming 
arguendo that appellant had any lumbar discogenic disease and 
that it was part of the service-connected low back 
disability, it was not clinically shown to have resulted in 
any neurologic deficits, for the period in question.  


II.  An Increased Rating in Excess of 40 Percent for a Low 
Back Disability, Classified as Low Back Pain, Status Post 
Fixation of Both Sacroiliac Joints with Fusion on the Left, 
for the Period between November 1, 2002 and January 1, 2005.

Parenthetically, it should be pointed out that, for the 
period between December 14, 2000 through October 31, 2002, a 
temporary total convalescent rating was in effect and, thus, 
an increased rating for the back would not be permissible for 
that same period.  Also, it is reiterated that during an 
April 2005 Travel Board hearing, appellant and her 
representative expressly limited said appellate issue to the 
period prior to January 1, 2005.  Thus, a question for 
resolution is whether an increased rating in excess of 40 
percent for the service-connected low back disability was 
warranted, for the period between November 1, 2002 and 
January 1, 2005.

During the pendency of this appeal, the VA's rating schedule 
for rating low back disabilities was amended, effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  Under the amended regulations, sacroiliac 
injury/weakness and lumbosacral strain are respectively coded 
as Diagnostic Codes 5236 and 5237 and rated in accordance 
with a General Rating Formula for Diseases and Injuries of 
the Spine, which encompasses limitation of motion and other 
orthopedic symptomatology.  It should be pointed out, 
however, that the revised rating criteria may not be applied 
to a claim prior to the effective date of the amended 
regulation.  See 38 U.S.C.A. § 5110(g) (West 2002); 
VAOPGCPREC. 3-2000 (Apr. 10, 2000).  See also Rhodan v. West, 
12 Vet. App. 55, 57 (1998), vacated on other grounds by 251 
F.3d 166 (Fed. Cir. 1999).  The Board will apply the old and 
the new criteria, whichever are more favorable, to this 
appellate claim at issue.

The Board has considered the applicability of all appropriate 
rating codes in rating the service-connected low back 
disability, for the November 1, 2002-January 1, 2005 period 
in question.  Since the only back disability for which 
service connection was in effect during this period was 
classified as low back pain, status post fixation of both 
sacroiliac joints with fusion on the left, and no lumbar 
discogenic pathology or neurologic deficits were clinically 
shown, it does not appear appropriate to rate the service-
connected low back disability under Diagnostic Code 5293 or 
the new Code 5243 for intervertebral disc syndrome.

Under the old criteria effective prior to September 26, 2003, 
appellant was receiving the maximum 40 percent evaluation 
assignable under Code 5292, 5294, or 5295 for severe 
limitation of motion, sacroiliac injury, or lumbosacral 
strain.  38 C.F.R. Part 4, Codes 5292, 5294, 5295.  Although 
under Diagnostic Code 5289, a 50 percent evaluation required 
unfavorable ankylosis of the lumbar spine, appellant retained 
significant back movement and function that could not 
reasonably be characterized as equivalent to ankylosis of the 
lumbar spine.  

The new General Rating Formula for Diseases and Injuries of 
the Spine for diagnostic codes 5235 to 5243 (unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides, in 
pertinent part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 40 percent evaluation may be assigned for forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the entire thoracolumbar spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire...thoracolumbar spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following:...breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

In pertinent part, prior to the applicable November 1, 2002-
January 1, 2005 period in question, private clinical records 
revealed that in June 2001, it was reported that a left 
sacroiliac fusion in December 2000 had resulted in placement 
of surgical screws that passed into the sacrum with minimal 
bony grip.  A CT scan showed an ununited left sacroiliac bone 
graft and that screws in the right sacroiliac joint had 
missed the sacral body.  In October 2001, appellant underwent 
revision of the left sacroiliac fusion due to chronic 
nonunion and removal of pelvic screws from the right 
sacroiliac joint.  The operative records indicated that 
surgical screws were removed from the right pelvic area and a 
left sacroiliac bone graft fusion was performed.  A surgical 
screw located very near the L5 nerve was removed from the 
left sacroiliac joint and, after the revision, a CT scan 
showed good screw/bone graft placement.   

In February 2002, appellant reported that her pain level was 
only 1 out of 10 in intensity; and that she no longer had 
right-sided symptoms since surgical screws had been removed.  
Later in 2002, she received trigger points injections.  It 
was noted that the joint was healed on CT scan and that 
symptoms had significantly improved from treatment.  

During the relevant period between November 1, 2002 and 
January 1, 2005, private clinical records indicated that in 
January 2003, appellant reportedly had back pain down the 
left lower extremity and right buttock pain.  Pain was 
present at rest; reduction of activity decreased her pain; 
and she reportedly had never had any numbness, tingling, or 
weakness.  Clinically, she had good lateroflexion, but 
reportedly did not "like" to forward flex more than 
halfway.  Her buttock was reportedly painful.  There was no 
neurologic abnormality and straight leg raising was to 90 
degrees, bilaterally.  There was tenderness over the 
quadratus lumborum, gluteus medius/minimus, and pressure on 
the gluteus minimus radiated down the lower extremity.  A 
lumbar MRI was normal.  She received a left sacroiliac nerve 
block.  In February 2003, a CT scan showed a very solidly 
healed sacroiliac fusion.  In April 2003, x-rays of the 
lumbar spine revealed no acute lumbar abnormality and that 
findings were consistent with probable nearly complete left 
sacroiliac joint fusion.  

During an April 2005 Travel Board hearing, testimony was 
presented regarding the nature and severity of appellant's 
low back disability.  

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca, supra.  Although restricted motion 
of the low back was clinically shown, nevertheless appellant 
retained significant back movement and function, during the 
period in question.  Her low back disability was not shown to 
preclude ambulation, bending, or other functions, albeit 
these activities were allegedly limited by back pain as 
contemplated by the 40 percent rating in effect.  
Furthermore, her back pain was not described as excruciating 
in severity and no neurologic deficits were clinically 
reported.  The fact that appellant retained considerable 
ranges of back motion despite painful exacerbations strongly 
suggests that unfavorable ankylosis of the lumbar spine was 
not more nearly approximated for the period in question (the 
criteria for a 50 percent evaluation under Code 5289 or the 
new General Rating Formula for Diseases and Injuries of the 
Spine).  Consequently, an evaluation for the service-
connected low back disability in excess of 40 percent, for 
the period between November 1, 2002 and January 1, 2005, 
would not be warranted under Diagnostic Codes 5292, 5293, 
5295, or the new General Rating Formula for Diseases and 
Injuries of the Spine.  

An extraschedular evaluation is not for consideration, since 
the evidence does not show that the service-connected low 
back disability presented such an unusual or exceptional 
disability picture as to render the regular schedular 
standards impractical.  38 C.F.R. §§ 3.321(b)(1).

Since the preponderance of the evidence is against allowance 
of the appellate issue for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.


III.  A Total Rating Based Upon Individual Unemployability, 
for the Period Prior to January 1, 2005.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Parenthetically, since a temporary total convalescent rating 
was in effect from December 14, 2000 through October 31, 2002 
and a total disability rating for compensation requires that 
the schedular rating is less than total, a total rating based 
on individual unemployability would not be warranted with 
respect to that period.  Thus, the relevant periods in 
question involve prior to December 14, 2000 and from November 
1, 2002 through December 32, 2004.  

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.

With respect to the period prior to January 1, 2005, service 
connection was in effect for a low back disability, assigned 
a 40 percent evaluation; and residuals of a right ankle 
fracture, assigned a noncompensable evaluation.  The 
evidentiary record clearly shows that the service-connected 
residuals of a right ankle disability did not result in any 
significant gait or other functional impairment, nor is it 
otherwise contended.  Since the service-connected 
disabilities were considered a combined 40 percent disabling, 
appellant did not meet the eligibility percentage standards 
set forth in 38 C.F.R. § 4.16(a) for assignment of a total 
disability rating based on individual unemployability. See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  It should be 
recognized that the 40 percent combined rating assigned for 
the service-connected disabilities suggests that, insofar as 
average industrial impairment is concerned, the appellant 
would arguably have retained some degree of industrial 
functioning capability.  However, although appellant did not 
meet the percentage standards set forth above, an 
extraschedular consideration may be applicable, if she was in 
fact unemployable by reason of service-connected 
disabilities, for the period prior to January 1, 2005.  38 
C.F.R. § 4.16(b).

During the period prior to a temporary total convalescent 
rating being in effect, VA clinical records reveal that in 
June 2000, an unstable sacroiliac joint with posteriorly 
rotated ilium and left rotated sacrum was noted.  
Significantly, in August and October 2000, appellant 
complained of constant low back pain, worse on the left, 
aggravated by standing in one position for a long period, 
lifting, bending, changing position, or sitting.  Nighttime 
pain made it difficult to rest.  There was no radicular pain.  
She reportedly was a full-time student.  However, private 
clinical records reveal that in November 2000, the sacroiliac 
joints were described as highly unstable, and surgical 
stabilization was recommended.  A significant positive piece 
of evidence is the fact that appellant had reportedly dropped 
out of school due to low back pain, which was constant and 7-
8 out of 10 in intensity.  The back was tender with at least 
moderate to severe ranges of back motion, although without 
neurologic deficits.  Subsequently, in December 2000, a left 
sacroiliac joint fusion was attempted.  

During the period a temporary total convalescent rating was 
in effect, a March 2001 private clinical record indicated 
that the failed left sacroiliac fusion required a revision 
and that she was reportedly totally disabled from seeking 
employment since the original December 2000 surgery in 
question. 

On September 2001 VA orthopedic examination, it was indicated 
that appellant's severe low back pain for the past two years 
had severely limited her ability to function daily.  It was 
also noted that she had been unable to complete college due 
to pain and inability to sit.  

An April 2002 private clinical record indicated that 
appellant's [back] pain had decreased to "1 out of 10 in 
intensity, and she had "started resuming more like [a] 
normal life and was independently driving", but that she 
then suddenly developed "really nasty pain again" that was 
possibly myofascial in nature.  

In an April 2002 employment statement, appellant reported 
that she had last worked full-time during military service; 
that prior to service, she had been a cashier, child care 
worker, and as a self-employed house cleaner/child care 
provider; that the most she had ever earned in any one year 
was $6,562 during military service; that her back disability 
prevented substantially gainful employment; that she had not 
attempted to obtain employment since August 1999; and that 
she had completed 3 years of college (apparently including 
two semesters at a university from August 1999 to August 
2000).  A May 2002 employer's questionnaire indicated that 
appellant had been employed part-time from November 1997 to 
January 1998 at a day care business; earned nearly $900; and 
terminated employment when she moved.  

Private clinical record indicated that in late April 2002, 
appellant's paravertebral muscles, quadratus lumborum, 
gluteal muscles, and iliotibial band had multiple trigger 
points, and there was also pain in the external oblique and 
contralateral paravertebral muscles.  She received trigger 
points injections and her symptoms reportedly significantly 
improved.  However, it was noted that after being disabled 
for three years, her chronic myofascial pain would require 
therapy.  In May 2002, she reported that her left gluteal and 
leg pain ranged from 2 out of 10 to 6 out of 10 in intensity.  
She received trigger points injections and her symptoms 
reportedly significantly improved.  In July 2002, it was 
indicated that after her October 2001 surgery, she was not 
allowed to weight bear on the left leg for six months, was 
confined to a wheelchair and required crutches, and was 
unable to drive or work; that since April 2002, she had begun 
weightbearing, "but the chronic nature of her pain has 
resulted in muscle spasm in the left leg which has required 
weekly physical therapy and rehabilitation to overcome"; and 
that it was hoped that by October 2002, she would have made a 
sufficient recovery such that she could "lead a more normal 
life and commence work."  

Although on July 2002 VA orthopedic examination, appellant 
reportedly had experienced marked pain relief after October 
2001 sacroiliac joint surgical revision, nevertheless she 
still had daily pain, with difficulty sitting or standing for 
any length of time.  Additionally, the back exhibited rather 
severe limitation of motions, although without neurologic 
deficits.  Significantly, the assessment was subjective 
complaints of sacroiliac-type pain limiting her activities in 
terms of employability.  Although the examiner stated that 
according to a physical therapist, appellant was not 
employable for another three months, and the examiner opined 
that appellant was not permanently and totally disabled or 
unemployable for the remainder of her life, no opinion was 
rendered as to when she would be able to obtain or retain 
substantially gainful employment.  

During the period subsequent to termination of the temporary 
total convalescent rating, a January 2003 private clinical 
record indicated that appellant reportedly had back pain down 
the left lower extremity and right buttock pain.  Pain was 
present at rest; reduction of activity decreased her pain; 
and she reportedly had never had any numbness, tingling, or 
weakness.  A history was provided that in November 
[apparently 2002], she began having increased back pain down 
the posterior left leg in a sciatic nerve distribution, and 
that a pain management specialist placed her on morphine for 
about a month.  Clinically, she had good lateroflexion, but 
reportedly did not "like" to forward flex more than 
halfway.  Her buttock was reportedly painful.  There was no 
neurologic abnormality and straight leg raising was to 90 
degrees, bilaterally.  There was tenderness over the 
quadratus lumborum and, gluteus medius/minimus, and pressure 
on the gluteus minimus radiated down the lower extremity.  A 
lumbar MRI was normal.  She received a left sacroiliac nerve 
block.  In February 2003, a CT scan showed a very solidly 
healed sacroiliac fusion.  In April 2003, x-rays of the 
lumbar spine revealed no acute lumbar abnormality and it was 
noted that findings were consistent with probable, nearly 
complete left sacroiliac joint fusion.  

A significant positive piece of evidence is the testimonial 
evidence presented at an April 2005 Travel Board hearing.  
Appellant's spouse testified, at T.28-30, that between 
November 2002 and August 2003, appellant was on pain 
medication and primarily spent much of a typical day in bed; 
and that "[a]t her worst, during this time, she was on 200 
milligrams of morphine...."  Appellant testified, at T.32, 
that she was unable to work "until probably about July, 
August of '04, what I was going through was I was coming off 
the pain medicine.  I was [not] completely off it until 
January.  But the biggest reason I wasn't able to work was 
because [of] the fact that my muscles were so incredibly weak 
from being bedridden."  The Board has no reason to question 
the veracity of said testimonial evidence concerning 
appellant's employability during the period in question, 
which is not directly contradicted by any competent evidence 
of record.  As the Court has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."  

It is the Board's opinion that the positive and negative 
evidence is in relative equipoise as to whether appellant's 
service-connected disabilities, either singularly or in 
combination, precluded all forms of substantially gainful 
employment, for the period prior to January 1, 2005.  There 
is a lack of credible evidence to support the proposition 
that she was, in fact, employable, for the period prior to 
January 1, 2005 or that her unemployability was attributable 
primarily to disabilities for which service connection was 
not in effect.  Her service-connected low back disability was 
shown to be rather severe, as reflected in the 40 percent 
evaluation assigned.  Moreover, the relevant clinical 
evidence, including a March 2001 private clinical record and 
July 2002 VA orthopedic examination medical opinion, appear 
to have attributed appellant's inability to engage in gainful 
employment to service-connected disability.  In fact, the RO 
acknowledged the substantial impact appellant's low back 
disability had on employability by assigning a temporary 
total convalescent rating for nearly a two-year period from 
December 14, 2000 through October 31, 2002.  The record does 
not include any medical opinion or other competent evidence 
indicating that appellant was employable during the period 
prior to January 1, 2005.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

For the foregoing reasons, and without any clear or direct 
evidence of the appellant's ability to engage in gainful 
employment, for the period prior to January 1, 2005, when 
considering solely the service-connected disabilities, the 
Board concludes that the service-connected disabilities as 
likely as not precluded substantially gainful employment.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(b).  
Accordingly, entitlement to a total rating based on 
individual unemployability, for the period prior to January 
1, 2005, is granted.



	(CONTINUED ON NEXT PAGE)


ORDER

An increased 40 percent evaluation, but no more, for the 
service-connected low back disability, classified as low back 
pain with left lower extremity radiculopathy, for the period 
prior to December 14, 2000, and a total rating based on 
individual unemployability, for the period prior to January 
1, 2005, are granted, subject to the applicable regulatory 
criteria governing payment of monetary awards.  To this 
extent, the appeal is allowed.

An increased rating in excess of 40 percent for a low back 
disability, classified as low back pain, status post fixation 
of both sacroiliac joints with fusion on the left, for the 
period between November 1, 2002 and January 1, 2005, is 
denied.  To this extent, the appeal is disallowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


